Case 1:18-cr-00308-ALC Document 82 Filed 04/16/21 Page 1of1

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED STATES DISTRICT COURT eae
SOUTHERN DISTRICT OF NEW YORK . D ATE FILED: SGT
UNITED STATES OF AMERICA, :
Plaintiff, :
: 18-CR-308 (ALC)
-against- : ,
: ORDER
BOB KING, :
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:
A Telephone Status Conference is set for April 19, 2021 at 11:30 a.m. The parties
should contact the Court at 1-888-363-4749 on the date and time specified above and once

prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
April 16, 2021°

nds. 7 Cong

ANDREW L. CARTER, JR.
United States District Judge

 

 
